Citation Nr: 0631927	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  02-11 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from January 1942 to April 1946.  
He died in November 2001.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The record reflects that a motion to advance this case on 
the docket was filed on the appellant's behalf by her 
accredited representative in August 2004.  Taking into 
consideration the appellant's advanced age, her motion for 
advancement on the docket was granted.  See 38 C.F.R. 
§ 20.900(c).

This case was previously before the Board and was remanded 
to the RO in September 2004 and October 2005.


FINDINGS OF FACT

1.  The veteran died in November 2001; the causes of death 
listed on his death certificate were sepsis, urinary tract 
infection, and chronic renal insufficiency.

2.  At the time of death, service connection had been 
established for osteomyelitis, right knee, evaluated as 100 
percent disabling; favorable ankylosis of the right knee, 
rated as 40 percent disabling; and, residuals, gunshot 
wound, right thigh, muscle groups XIII and XIV, rated as 10 
percent disabling.  The veteran was also entitled to special 
monthly compensation under 38 U.S.C.A. § 1114, subsection 
(k) and 38 C.F.R. § 3.350(a) on account of loss of use of 
one foot.
3.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) (2006).  The intended effect of the regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the RO furnished VCAA notice to the appellant subsequent to 
the initial denial of the appellant's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, 
the Secretary can properly cure a defect in the timing of 
the notice, it did leave open the possibility that notice 
error of this kind may be non-prejudicial to a claimant.  In 
this respect, all the VCAA requires is that the duty to 
notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  
The latter "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the July 2003, December 2004, July 2005, March 
2005, November 2005 and April 2006 letters, VA informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the letters, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The letters also directed the appellant to tell 
the VA about any additional information or evidence that she 
wanted VA to try to get for her in relation to her case and 
the March 2005 letter explicitly directed the appellant to 
send any pertinent evidence she had in her possession.  The 
Board finds that these letters fulfill VA's duties to notify 
the appellant.

The Board also notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.   In the April 2006 
supplemental statement of the case, VA provided notice to 
the appellant which complied with the requirement of Dingess 
in that it informed the appellant of the criteria necessary 
to establish an effective date in the event that service 
connection was established for the cause of the veteran's 
death.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous 
attempts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim, including obtaining 
medical records identified by the appellant.  The record 
includes service medical records, private medical records, 
and VA medical records.  Additionally, VA has obtained 
several medical opinions regarding the etiology of the cause 
of the veteran's death.  As such, the Board finds that the 
record as it stands includes sufficient competent evidence 
to decide this claim.  See 38 C.F.R. § 3.159(c)(4).  The 
Board again emphasizes that no additional pertinent evidence 
has been identified by the appellant as relevant to this 
issue.  Under these circumstances, the Board finds no 
further action is necessary to assist the appellant with the 
claim.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis 
has been made of all the facts and circumstances surrounding 
the death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause 
of death, it must singly, or with some other condition, be 
the immediate or underlying cause, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that 
an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the present case, the cause of the veteran's death was 
reported on the death certificate as sepsis, urinary tract 
infection, and chronic renal insufficiency.  The veteran's 
death certificate does not show that an autopsy was 
performed, and the appellant has not reported an autopsy.  
At the time of the veteran's death, service connection had 
been established for osteomyelitis, right knee, evaluated as 
100 percent disabling; favorable ankylosis of the right 
knee, rated as 40 percent disabling; and, residuals, gunshot 
wound, right thigh, muscle groups XIII and XIV, rated as 10 
percent disabling.  The veteran was also entitled to special 
monthly compensation under 38 U.S.C.A. § 1114, subsection 
(k) and 38 C.F.R. § 3.350(a) on account of loss of use of 
one foot.


The Board initially notes that the veteran's service medical 
records are devoid of reference to complaints or diagnoses 
of sepsis, urinary tract infection or chronic renal 
insufficiency.  As such, there is no evidence of sepsis, 
urinary tract infection or chronic renal insufficiency 
during active duty service.  Therefore, the Board finds that 
there is no evidence to directly relate the veteran's cause 
of death to his active duty service.  

The Board notes that the appellant and her representative 
contend that the veteran's service-connected osteomyelitis 
rendered him less capable of resisting the effects of other 
disease and/or that the antibiotics prescribed for the 
veteran's service-connected osteomyelitis caused his chronic 
renal insufficiency, sepsis or urinary tract infection.  

In April 2004, A VA examiner reviewed the veteran's medical 
records and noted that the veteran had a history of 
congestive heart failure, diabetes mellitus, chronic renal 
insufficiency, hypertension, and chronic osteomyelitis of 
the right knee.  The examiner noted that the veteran was 
admitted to the hospital on November 5, 2001 with complaints 
of abdominal pain, shortness of breath and chest pain and 
that during the hospitalization, he was treated with several 
antibiotics.  The examiner stated that the record showed 
that the veteran had clear signs of sepsis with elevated 
white blood cells, bandemia, and he was hypothermic.  At the 
time, the sepsis was thought to be secondary to the 
enterococcal urinary tract infection.  He was given 
vancomycin, Flagyl and ceftriaxone.  His pulmonary status 
was poor during the admission with hypoventilation.  He had 
increased LFTs with hypoechoic liver lesions, which were 
thought to be metastatic disease, but CT scan was refused by 
the veteran, so a clear diagnosis was never made.  It was 
the physician's opinion that given the veteran's history of 
multiple medical issues and presenting complaints to the 
hospital, which were abdominal pain, shortness of breath and 
chest pain, it was his opinion that it was less likely than 
not that his cause of death was related to his service-
connected osteomyelitis.

In July 2005, the same examiner provided an addendum stating 
that it was less likely than not that the veteran's service-
connected right knee disability rendered him materially less 
capable of resisting the effects of other diseases that 
primarily caused his death including enterococcal urinary 
tract infection which was thought to be secondary to 
diabetes mellitus, hypertension, congestive heart failure 
and chronic renal insufficiency.  The examiner stated that 
as the veteran's cause of death was secondary to the sepsis 
which was more likely from the chronic conditions like 
diabetes mellitus and renal insufficiency, in the examiner's 
opinion, it was less likely than not that the veteran's 
service-connected osteomyelitis rendered him less capable of 
resisting the effects of other diseases that caused the 
death or accelerated the veteran's death.

A February 2006 addendum from a different VA examiner stated 
that it was the examiner's opinion that it was less likely 
than not that the veteran's service-connected disabilities 
rendered him less capable of resisting the effects of the 
diseases which caused his death.  It was also the examiner's 
opinion that it was less likely than not that the 
antibiotics reportedly taken for the veteran's osteomyelitis 
caused or contributed to cause his sepsis, urinary tract 
infection or chronic renal insufficiency.  The examiner 
stated that he was basing his opinion on the fact that the 
veteran had hypertension for 21 years as well as diabetes 
for 7 years prior to his renal insufficiency worsening.  The 
examiner noted that the veteran had documented slowly 
progressive renal process most consistent with diabetic 
retinopathy.  The examiner noted that in evaluating the 
veteran's renal function, it looked as though there was 
never any documentation of urine eosinophils and no clear 
change in his creatinine to indicate an allergic reaction to 
any medication.  The examiner stated that the chart showed 
that the most recent antibiotics taken for his osteomyelitis 
was Bactrim prophylaxis taken from 1996 to 1997 as well as 
dicloxacillin taken in 1996.  These antibiotics were taken 
at a time when his creatinine did not significantly change.  
The veteran had no reported allergies to antibiotics or to 
sulfa drugs to indicate that Bactrim would have contributed 
to his chronic renal insufficiency.  The only antibiotics 
taken after the year 2000, during which time his renal 
insufficiency got much worse, were for C Difcolitis and they 
were not associated with osteomyelitis.  The examiner then 
reiterated that it was his opinion that it was less likely 
than not that the reported regimen of antibiotics taken for 
osteomyelitis caused or contributed to the veteran's renal 
insufficiency on a chronic basis, his sepsis or his urinary 
tract infection which ultimately caused his death.  The 
examiner concluded by stating that it was his opinion that 
the veteran's diabetes was the cause for his renal 
insufficiency on a chronic basis.  

The only medical opinions of record addressing the etiology 
of the veteran's causes of death all state that it is less 
likely than not that the veteran's service-connected 
disability, or the antibiotics taken to treat the service-
connected disability, rendered the veteran less capable of 
resisting the effects of the diseases which caused his death 
or caused or contributed to cause any of the conditions 
listed on the veteran's death certificate.  Thus, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's service-connected disabilities 
were a contributory cause of death.  

In sum, the Board sympathizes with the appellant and 
acknowledges her contentions.  However, there is no basis 
for finding that the cause of the veteran's death was in any 
manner related to his military service or a service-
connected disability.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the 


positive evidence with the negative evidence to otherwise 
warrant a favorable decision.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


